DETAILED CORRESPONDENCE

This Action is in response to the applicant's reply of 12/10/2021.  In view of the applicant's amendments, the previously presented objections to the claims have been withdrawn.  
Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Beginning at page 6 the applicant argues with respect to all independent claims that any improvement to Moen based on the addition of the features of Lopez incorporated into the examiner’s combination would not have been predictable absent impermissibly using the specification as a road map, i.e., because Lopez does not disclose that the structure of inlet passages is responsible for providing downhole production fluid control.  The examiner respectfully disagrees.
With respect to the applicant’s argument that Lopez does not disclose that the structure of the inlet passages is responsible for providing downhole production fluid control, and in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner notes Lopez paragraph [0032], which explicitly states that the design of inlets “will be determined based upon factors such as the desired flowrate, the desired pressure drop, the type and composition of the production fluids and the like. For example, when the fluid flow resisting element within a flow control component is a vortex chamber, the relative size, number and approach angle of the inlets can be altered to direct fluids into the vortex chamber to increase or decrease the spiral effects, thereby increasing or decreasing the resistance to flow and providing a desired flow pattern in the vortex chamber.”  Accordingly, Lopez explicitly discloses that downhole production fluid control is a function of the inlet passage structure and encourages modification of such inlet passages, as well as, the related vortex chamber and outlet, to achieve desired downhole production fluid control.  In light of such disclosure, it is clear that the applicant’s specification has not been used as a roadmap for the modification to Moen.
The applicant also argues that friction loss already present in the Moen flow control device precludes any improvement to the device’s downhole production fluid control that includes additional friction losses.  The examiner respectfully disagrees and notes the foregoing Lopez quote which clearly indicates all components involve friction loss and that “the relative size, number and approach angle of the inlets can be altered to direct fluids into the vortex chamber to increase or decrease the spiral effects, thereby increasing or decreasing the resistance to flow”.  Additionally, in the absence of such an explicit disclosure in Lopez, an improvement is not precluded because it adds a feature (i.e., friction loss) which might be cumulative of such a feature in the primary reference.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moen et al. (US20160160616) [Moen], in view of Lopez et al. (US20120145385) [Lopez].
Claim 1  Moen discloses a system for use in a well 15 [Figs. 1-4B; abstract], comprising: 
a tubing string deployed in a wellbore 15, the tubing string 20 comprising a base pipe 104, a plurality of screen assemblies 30 positioned about the base pipe [Figs. 1,2; para. 0023,-0025], and a plurality of inflow control devices 150 [“ICD”] positioned along the base pipe in [Figs. 3,4A; para. 0027], each inflow control device comprising: 
a housing defining a chamber 401 [para. 0037] having a first end, a second end, and a length along which a cross-sectional area of the chamber decreases [para. 0037,0048]; 
an outlet 424 disposed at the second end of the chamber, the outlet being in communication with the interior of the base pipe [Fig. 2; para. 0027]; and 
at least one inlet passage 403,409 in communication with the chamber [Figs. 3,4A; para. 0037], the at least one inlet passage being adapted, in response to received fluid, to inject a flow into the chamber near the first end of the chamber such that a fluid flow is produced inside the chamber that rotates and translates in a direction along the length of the chamber toward the outlet 424 [para. 0036].
Moen otherwise discloses all the limitations of this claim but does not explicitly disclose the at least one inlet passage having a cross-sectional dimension which increases moving from an entrance of the at least one inlet passage to an exit of the at least one inlet passage.
Lopez discloses inflow control devices 122 for positioning in a production port 108 of a base pipe 102 surrounded by a screen 112 wherein production fluid enters the screen and enters the inflow control device 122 and exits into the base pipe interior 132 [Figs. 1-2B; abstract; para. 0025,0028,0031], Lopez further disclosing that each ICD 122 has a vortex chamber 144 leading to an outlet 146, and inlet passages 142, each inlet passage having a cross-sectional dimension which increases moving from an entrance [proximate 138] of the at least one inlet passage to an exit of the at least one inlet passage [i.e., as the inlet merges with the vortex chamber; Fig. 4; para. 0031], Lopez further disclosing that the particular design of inlet passages will be determined by a person of ordinary skill in the art based upon factors such as [para. 0032].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Moen to modify the Moen inlet passages to the configuration of the Lopez inlet passages.  One of ordinary skill in the art would reasonably have expected that this inlet passages configuration would have been within the skill of the art and would yield and achieve the predictable result that the known ability of Lopez ICDs to provide downhole production fluid control, e.g., the functions described in Lopez [abstract; para. 0008-0014] in essentially the same position and configuration as Moen with respect to, e.g., the base pipe and screens.
Claim 2  Moen, as modified with respect to claim 1, discloses that the entrance has a rounded edge [Lopez Fig. 4].
Claim 3  Moen, as modified with respect to claim 1, discloses that the at least one inlet passage comprises a conical diffuser section [when viewed in the plane of the page on Lopez Fig. 4 each inlet passage expands conically such that diffusion takes place].
Claim 4  Moen, as modified with respect to claim 1, discloses that the at least one inlet passage comprises a pair of inlet passages [Lopez Fig. 4].
Claim 5  Moen, as modified with respect to claim 1, discloses that the inlet passages of the pair of inlet passages are offset from each other to facilitate rotation of the fluid flow in the chamber [Lopez Fig. 4].
Claim 6  Moen, as modified with respect to claim 5, discloses that each inlet passage comprises a conical diffuser section [when viewed in the plane of the page on Lopez Fig. 4 each inlet passage expands conically such that diffusion takes place] and a rounded edge at the [Lopez Fig. 4].
Claim 7  Moen, as modified with respect to claim 1, discloses that the chamber is conical [Moen para. 0037].
Claim 8  Moen, as modified with respect to claim 1, discloses that each inlet passage chokes flow of fluid into the chamber when the fluid is a multiphase fluid containing a given percentage of gas and/or water [Lopez para. 0031; Moen para. 0030-0034,0060,0066].
Claim 9  Moen, as modified with respect to claim 1, discloses that the tubing string is deployed in a horizontal wellbore section [Moen Fig. 1; Lopez Fig. 1].
Claim 10  As discussed with respect to claim 1, Moen discloses a system 15 [Figs. 1-4B; abstract] for controlling fluid flow, comprising: 
an inflow control device 150 [“ICD”] comprising: 
a housing defining a chamber 401 [para. 0037] having a first end, a second end, and a length along which a cross-sectional area of the chamber decreases [para. 0037,0048]; 
an outlet 424 disposed at the second end of the chamber [Fig. 2; para. 0027]; and 
a plurality of inlet passages 403,409 in communication with the chamber [Figs. 3,4A; para. 0037], each inlet passage being adapted, in response to received fluid, to inject a flow into the chamber near the first end of the chamber such that a fluid flow is produced inside the chamber that rotates and translates in a direction along the length of the chamber toward the outlet 424 [para. 0036].
Moen otherwise discloses all the limitations of this claim but does not explicitly disclose each inlet passage having a contour with a cross-sectional dimension which increases moving from an entrance to an exit of the inlet passage, the contour being shaped to increase resistance to flow in the presence of specific fluid types.
122 for positioning in a production port 108 of a base pipe 102 surrounded by a screen 112 wherein production fluid enters the screen and enters the inflow control device 122 and exits into the base pipe interior 132 [Figs. 1-2B; abstract; para. 0025,0028,0031], Lopez further disclosing that each ICD 122 has a vortex chamber 144 leading to an outlet 146, and inlet passages 142, each inlet passage having a contour with a cross-sectional dimension which increases moving from an entrance [proximate 138] of the at least one inlet passage to an exit of the at least one inlet passage [i.e., as the inlet merges with the vortex chamber; Fig. 4; para. 0031], Lopez further disclosing that the particular design of inlet passages will be determined by a person of ordinary skill in the art based upon factors such as the desired flowrate, the desired pressure drop, the type and composition of the production fluids and the like [para. 0032] and that flows of fluids are regulated by the ICDs 122 [para. 0031,0023,0008,0009], thus, the inlet passage contours are shaped to increase resistance to flow in the presence of specific fluid types.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Moen to modify the Moen inlet passages to the configuration of the Lopez inlet passages, the respective passages being in essentially the same position and configuration with respect to, e.g., the base pipe and screens.  One of ordinary skill in the art would reasonably have expected that this inlet passages configuration would have been within the skill of the art and would yield and achieve the predictable result that the known abilities of Lopez ICDs would be available, i.e., to provide downhole production fluid control, e.g., the functions described in Lopez [abstract; para. 0008-0014], including increased resistance to flow in the presence of specific fluid types.
Claim 11  Moen, as modified with respect to claim 10, discloses that the entrance has a rounded edge [Lopez Fig. 4].
Claim 12  Moen, as modified with respect to claim 10, discloses that each inlet passage comprises a conical diffuser section [when viewed in the plane of the page on Lopez Fig. 4 each inlet passage expands conically such that diffusion takes place].
Claim 13  Moen, as modified with respect to claim 10, discloses that the inlet passages of the pair of inlet passages are offset from each other to facilitate rotation of the fluid flow in the chamber [Lopez Fig. 4].
Claim 14  Moen, as modified with respect to claim 10, discloses that each inlet passage comprises a conical diffuser section [when viewed in the plane of the page on Lopez Fig. 4 each inlet passage expands conically such that diffusion takes place] and a rounded edge at the entrance to establish an initially decreasing and then increasing cross-sectional area along each inlet passage [Lopez Fig. 4].
Claim 15  Moen, as modified with respect to claim 14, discloses that the chamber is conical [Moen para. 0037].
Claim 16  Moen, as modified with respect to claim 10, discloses a sand screen assembly 34 positioned about a base pipe, the inflow control device being positioned on the base pipe 104 such that the outlet is in communication with an interior of the base pipe [Figs. 2-4A; para. 0025,0027,0036].
Claim 17  Moen, as modified with respect to claim 16, discloses that the inflow control device comprises a plurality of inflow control devices positioned along the base pipe to limit inflow of gas and/or into the interior of the base pipe [Moen Fig. 1, Lopez Fig. 1; Lopez para. 0031; Moen para. 0030-0034,0060,0066].  
Claim 18  As discussed with respect to claims 1 and 10, Moen discloses a method 15 [Figs. 1-4B; abstract], comprising: 
150 [“ICD”] along a well tubing string 20 [Figs. 1-4A; para. 0023-0025,0027]; 
forming each inflow control device with a housing defining a chamber 401 [para. 0037] having a first end, a second end, and a length along which a cross-sectional area of the chamber decreases [para. 0037,0048]; 
an outlet 424 disposed at the second end of the chamber, the outlet being in communication with the interior of the well tubing string [Fig. 2; para. 0027]; and a plurality of inlet passages 403,409 in communication with the chamber [Figs. 3,4A; para. 0037]; and
orienting each inlet passage to inject a received fluid into the chamber near the first end of the chamber such that a fluid flow is produced inside the chamber that rotates and translates in a direction along the length of the chamber toward the outlet 424 [para. 0036].
Moen otherwise discloses all the limitations of this claim but does not explicitly disclose the plurality of inlet passages having a cross-sectional dimension which increases moving from an entrance of the at least one inlet passage to an exit of the at least one inlet passage.
Lopez discloses inflow control devices 122 for positioning in a production port 108 of a base pipe 102 surrounded by a screen 112 wherein production fluid enters the screen and enters the inflow control device 122 and exits into the base pipe interior 132 [Figs. 1-2B; abstract; para. 0025,0028,0031], Lopez further disclosing that each ICD 122 has a vortex chamber 144 leading to an outlet 146, and inlet passages 142, each inlet passage having a cross-sectional dimension which increases moving from an entrance [proximate 138] of the at least one inlet passage to an exit of the at least one inlet passage [i.e., as the inlet merges with the vortex chamber; Fig. 4; para. 0031], Lopez further disclosing that the particular design of inlet passages will be determined by a person of ordinary skill in the art based upon factors such as [para. 0032].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Moen to modify the Moen inlet passages to the configuration of the Lopez inlet passages, the respective passages being in essentially the same position and configuration with respect to, e.g., the base pipe and screens.  One of ordinary skill in the art would reasonably have expected that this inlet passages configuration would have been within the skill of the art and would yield and achieve the predictable result that the known abilities of Lopez ICDs would be available, i.e., to provide downhole production fluid control, e.g., the functions described in Lopez [abstract; para. 0008-0014], including increased resistance to flow in the presence of specific fluid types.
Claim 19  Moen, as modified with respect to claim 18, discloses forming the entrance of each inlet passage with a rounded edge [Lopez Fig. 4].
Claim 20  Moen, as modified with respect to claim 19, discloses providing each inlet passage with an expanding conical diffuser section downstream [when viewed in the plane of the page on Lopez Fig. 4 each inlet passage expands conically such that diffusion takes place] of the rounded edge [Lopez Fig. 4].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dykstra et al. (US20120152527) appears to disclose all the limitations of claim 1, but is not explicit as to a decreasing diameter chamber cross-sectional area.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676